Title: To James Madison from John George Jackson, 11 October 1807
From: Jackson, John George
To: Madison, James



My dear Friend,
Clarksburg October 11th. 1807.

I had intended from the time I received the Presidents Proclamation to set out for Washington on the 12th. or 13th. of this Month that I might unquestionably attend Congress on the first day of the Session, & with this view I had been conforming all my arrangements.  A severe attack of the Influenza (which has extended thro’ the whole Country) for a while rendered my plans doubtful but it yielding to a proper regimen in a short time, induced me to calculate with more certainty on their attainment, when Mrs. Jackson about the 25th. Ulto. was attacked by violent chills, agues & fevers, & a most Alarming Pleurisy which continued for two Weeks under all the most alarming Symptoms. when her disease took a favorable turn & I have now the extreme gratification to say that she is recovering but she is reduced to a Skeleton & cannot walk across her Chamber & when her restored health & strength will enable us to travel I know not; perhaps not this winter.  Yet I hope it will be in a few Weeks.  I never felt more solicitude on the subject of our national concerns or more anxious to afford my feeble aid to promote the cause of my Country.  Indeed I have long believed the choice of a Speaker & the organization of Committees in our House would give a turn to affairs & most essentially change the character of our proceedings; & I truly regret my absence on that ground alone but that is indeed subordinate to other concerns & this seems to be a Season when it is almost cowardice to be absent from our posts.  I know my dear friend the extent & urgency of your public engagements but if you can steal a moment to tell me how the state of affairs is; it will be peculiarly gratifying.  Mrs. J Joins her love with mine to our dear Sister & yourself.  Truly yours

J G Jackson

